Exhibit 10.6

 

First Amendment to the

Amended and Restated

Deferred Compensation Plan of Array BioPharma Inc.

 

WHEREAS, Array BioPharma Inc. (the “Company”) adopted the Amended and Restated
Deferred Compensation Plan of Array BioPharma Inc. (the “Plan”) on August 1,
2004,

 

WHEREAS, Section 8.2 of the Plan provides for the amendment of the Plan, and

 

WHEREAS, pursuant to the guidance provided by the Proposed Treasury Regulations
promulgated under Internal Revenue Code Section 409A and IRS Notice 2005-1, the
Company desires to amend the Plan to provide that distributions may commence
three (3) years from the year of deferral.

 

NOW, THEREFORE, BE IT RESOLVED, that, effective as of the date hereof,
Section 4.1(b) is deleted in its entirety and restated to read as follows:

 

“(b)                           Either on January 1 of the third year following
the calendar year in which contributions and deferrals were made or any
January 1 thereafter.”

 

FURTHER RESOLVED, that, effective as of the date hereof, a new Section 4.5(g) is
added to the end of Section 4.5 of the Plan to read as follows:

 

“(g)                           Notwithstanding any other provisions of the Plan,
the Plan Administrator may permit a Participant to change the form or timing of
his or her distribution elections as set forth on an Elective Deferral Form if
(1) the change is consistent with Sections 4.1 and 4.2 and (2) the change is
made prior to December 31, 2005; provided, however, that the distribution must
be made following the first to occur of either separation from Service or a
specified month and year in the future and that the form and timing of a
distribution with respect to a Participant whose Service has terminated will be
determined in a manner consistent with Sections 4.1, 4.2 , 4.3 and 4.4.”

 

FURTHER RESOLVED, that, in all other respects not amended, the Plan is ratified.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this First Amendment to the Amended
and Restated Deferred Compensation Plan of Array BioPharma Inc. to be executed
this 15th day of November 2005, by its duly authorized officer.

 

 

 

ARRAY BIOPHARMA INC.

 

 

 

 

 

 

By: R. Michael Carruthers

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO THE

AMENDED AND RESTATED DEFERRED COMPENSATION PLAN

OF ARRAY BIOPHARMA INC.

 

WHEREAS, Array BioPharma Inc. (the “Corporation”) has adopted the Amended and
Restated Deferred Compensation Plan of Array BioPharma Inc. (the “Plan”), which
has been amended from time to time and which was most recently restated by the
adoption of The CORPORATEplan for RetirementSM EXECUTIVE Plan, Fidelity Basic
Plan Document (the “Basic Plan Document”), by executing an Adoption Agreement on
January 30, 2006 (the “Adoption Agreement”);

 

WHEREAS, Section 9.01 of the Basic Plan Document, provides for the amendment of
the Plan by the Corporation, and

 

WHEREAS, the Corporation desires to amend the Plan to provide (1) for the
participation by members of the Corporation’s Board of Directors, (2) provide
discretion of employer and matching contributions, (3) to alter the timing of
certain distributions, and (4) to provide for the assumption of the Plan upon a
Change of Control.

 

NOW, THEREFORE, BE IT RESOLVED, that, effective as of the date hereof,
Section 2.01(a)(8) of the Basic Plan Document is hereby amended to add a new
sentence at the end of such section to read as follows:

 

“Notwithstanding the preceding, for purposes of an Employee who is a
Self-Employed Individual, Compensation means Earned Income.”

 

FURTHER RESOLVED, that, effective as of the date hereof,
Section 1.05(b)(4)(E) of the Adoption Agreement is hereby deleted in its
entirety and restated to read as follows:

 

“(E)                           No requirements; provided, however, that the
Administrator may determine that certain Participants are not entitled to
Matching Contributions.”

 

--------------------------------------------------------------------------------


 

FURTHER RESOLVED, that, effective as of the date hereof,
Section 1.05(c)(3)(E) of the Adoption Agreement is hereby deleted in its
entirety and restated to read as follows:

 

“(E)                           No requirements; provided, however, that the
Administrator may determine that certain Participants are not entitled to
Employer Contributions.”

 

FURTHER RESOLVED, that, effective as of the date hereof,
Section 1.06(b)(1)(B) of the Adoption Agreement is hereby deleted in its
entirety and restated to read as follows:

 

“(B)                          The date elected by the Participant, pursuant to
Plan Section 8.02, and subject to the restrictions imposed in Plan Section 8.02
with respect to future Deferral Contributions, in which event such date of
distribution must be at least three years after the date such Deferral
Contribution would have been paid to the Participant in cash in the absence of
the election to make the Deferral Contributions.  Distributions shall commence
on the first of the month following the date of the distributable event.”

 

FURTHER RESOLVED, that, effective as of the date hereof, Section 1.06(c) of the
Adoption Agreement is hereby deleted in its entirety and restated to read as
follows:

 

“(c)                            Upon a Change of Control in accordance with Plan
Section 7.08; provided, however, that a distribution shall not begin upon a
Change of Control if a provision for the assumption or continuation of the Plan
is made in writing in connection with such Change of Control.”

 

FURTHER RESOLVED, that, effective as of the date hereof, Section 1.06(b)(1) of
the Adoption Agreement is hereby deleted in its entirety and restated to read as
follows:

 

“(1) Upon the earliest to occur of:”

 

FURTHER RESOLVED, that, effective as of the date hereof, a new Section 1.13 is
added to the Adoption Agreement to read as follows:

 

“1.13                     Administrator may permit Participants to change their
elections in a manner consistent with Internal Revenue Code Section 409A and the
guidance promulgated thereunder.”

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation has caused this First Amendment to the
Amended and Restated Deferred Compensation Plan of Array BioPharma Inc. to be
executed this 30th day of January 2006, by its duly authorized officer.

 

 

ARRAY BIOPHARMA INC.

 

 

 

 

By: R. Michael Carruthers

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

Attest:

 

 

 

--------------------------------------------------------------------------------